                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
    ERIC GARDECKI,                             :
                              Plaintiff,       :
                                               :
                        v.                     :                  No. 5:18-cv-03343
                                               :
    EXETER TOWNSHIP,                           :
    LISA VANDERLAAN, and                       :
    WILLIAM WHITE,                             :
                      Defendants.              :
                                               :

                                           OPINION

       Defendants’ Motion to Dismiss for Failure to State a Claim, ECF No. 4—Granted

Joseph F. Leeson, Jr.                                                            January 15, 2019
United States District Judge

I.      INTRODUCTION

        Plaintiff Eric Gardecki initiated this action against his former employer, Defendant

Exeter Township, and two members of the Board of Supervisors of Exeter Township,

Defendants Lisa VanderLaan and William White, individually and in their official capacity as

members of the Board (together, the “Individual Defendants”). Gardecki asserts six claims in the

Complaint against the three Defendants deriving from his termination. Defendants filed a Motion

to Dismiss. For the reasons set forth below, the Motion to Dismiss is granted.

II.     BACKGROUND 1

        For over 15 years, Gardecki worked as an employee of the Township, most recently in

the position of Geographic Information Systems (GIS) and Information Technology (IT)



1
         The background information in this section is taken from the Township’s Complaint and
is set forth as if true. See Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008).

                                                1
                                             011519
Administrator. Compl. ¶ 8, ECF No. 1. In this position, Gardecki’s responsibilities included

overseeing, maintaining, and supporting the Township’s IT system. Compl. ¶ 9. He reported

directly to the Township Manager and exercised broad discretion in implementing the

Township’s goals and objectives to maintain an effective and secure computer network. Compl.

¶ 10.

        Gardecki associated with Cheryl Franckowiak, the Township Zoning Officer, for several

years prior to and during the relevant period. Compl. ¶¶ 41-42. Their roles as employees of the

Township required frequent job-related communication. Compl. ¶ 43. As friends and coworkers,

the pair communicated frequently about Township business, workplace conditions, and other

matters. Compl. ¶ 45.

        Because of her position as the zoning officer, Franckowiak became involved in a

controversy surrounding the operation of a home for disabled individuals in the Township by

Supportive Concepts, Inc. Compl. ¶¶ 17, 23, 24, 28, 29, 30. Franckowiak approved the permit for

Supportive Concepts in 2012. Compl. ¶ 17. The Township’s Solicitor and Manager endorsed, at

least tacitly, the issuance of the permit and took no action to intervene or object. Compl. ¶ 18.

The Individual Defendants, who were not yet elected to the Board of Supervisors, allegedly

opposed the location of the home for disabled individuals in the area and were upset by the

approval of Supportive Concepts’ zoning application. Compl. ¶ 19. The Individual Defendants

attempted to organize efforts to shut down Supportive Concepts’ planned home. Compl. ¶ 20-22.

These efforts included privately pressuring Franckowiak to act against Supportive Concepts for

nonexistent zoning violations and communicating with sitting Board members about Supportive

Concepts. Compl. ¶ 22. Franckowiak responded by publicly and privately defending Supportive

Concepts’ activities as lawful and proper. Compl. ¶ 23. Franckowiak considered these efforts by


                                                 2
                                              011519
the Individual Defendants and a sitting Board member inappropriate and shared her concerns

with others in the Township. Compl. ¶¶ 28, 39.

       Gardecki and Franckowiak discussed this controversy frequently. Compl. ¶ 46. Before

Defendant VanderLaan was elected, they also discussed VanderLaan’s demeanor towards the

Board and Township employees, her influence with certain Board members, and access to non-

public information concerning Board and Township business before she became a member of the

Board. Compl. ¶ 47. Following the Individual Defendants’ election, Franckowiak expressed

more urgent concerns about the developments in Township management and the need to take

specific actions in response. Compl. ¶ 48.

       When Franckowiak determined to take more specific actions—such as gathering

information to expose wrongdoing by some or all of the Board, speaking to the Board about her

concerns, speaking to other employees, publicly expressing her concerns, and/or reporting her

concerns to an appropriate government body for investigation—Gardecki, although he shared the

same concerns, limited his role to listening to Franckowiak and expressing his own thoughts and

concerns with her. Compl. ¶¶ 49-51.

       Gardecki became more concerned in March 2016 after the Township Solicitors allegedly

coerced him into assisting an investigation into whether Township employees committed

wrongdoing related to the Township’s computer network. Compl. ¶ 52. The Township Solicitors

asked that Gardecki provide a representative from a forensic IT firm contracted for the

investigation access to the Township’s locked server room and the password for the servers.

Compl. ¶ 53. This type of access would allow the representative complete, unfettered, and

unsupervised access to all the Township’s data; something Gardecki had never heard of in his 15

years as an IT professional. Compl. ¶¶ 54, 56. This level of access made Gardecki anxious and


                                                3
                                             011519
he initially expressed discomfort with providing it. Compl. ¶¶ 57-58. After a meeting with the

Interim Township Manager and a Board member (not one of the Individual Defendants),

Gardecki cooperated fully and provided access to the contractor. Compl. ¶ 58.

       As a result of the investigation, the Township terminated Franckowiak. Compl. ¶ 38(f).

Following this, Franckowiak contacted Gardecki and re-expressed concern that Board members

and their agents were deleting or manipulating data on the Township’s computer network to

cover up wrongdoing and/or create pretext for her termination. Comp. ¶ 59. She suggested that

Gardecki make a back-up copy of the servers to preserve evidence. Compl. ¶ 60. Gardecki made

a back-up copy of the Township servers on a spare drive. Compl. ¶ 61. He intended to keep this

drive in a secure place and to use it in the event it was needed as evidence. Compl. ¶ 61.

       Without knowledge of the back-up Gardecki created, the Township terminated him the

day after he made the copy in April 2016. Compl. ¶ 63. At the time of his termination, the

Interim Township Manager gave Gardecki a two-page memorandum that set forth purported

reasons for his termination. Compl. ¶ 64.

       Following termination, Gardecki secured employment in the IT field with Stratix, Inc. as

a Solutions Integrator. Compl. ¶ 74. Gardecki and Stratix were familiar with each other from

Stratix’s work with the Township while Gardecki worked there. Compl. ¶ 75. Stratix hired

Gardecki with knowledge of his termination by the Township. Compl. ¶ 75. However, after

almost two years of stable employment, Stratix terminated Gardecki over concerns that publicity

from a lawsuit filed by the Township against Gardecki in this Court would make customers

uneasy and be used against Stratix by competitors. Compl. ¶ 77. Stratix’s concerns stemmed

from the Township rejecting the bid of a Stratix affiliate and communicating to the affiliate or

Stratix that it rejected the bid because Gardecki worked for Stratix. Compl. ¶¶ 78-79.


                                                4
                                             011519
III.    LEGAL STANDARDS

        Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint for its

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. 12(b)(6). The Rules

generally demand “only a short and plain statement of the claim showing that the pleader is

entitled to relief, in order to give the defendant fair notice of what the claim is and the grounds

upon which it rests.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In rendering a decision on a motion to

dismiss, this Court must “accept all factual allegations as true [and] construe the complaint in the

light most favorable to the plaintiff.” Phillips, 515 F.3d at 233 (3d Cir. 2008) (quoting Pinker v.

Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted).

Only if “the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the

plaintiff stated a plausible claim. Id. at 234 (quoting Twombly, 550 U.S. at 555). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. However, “the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions.” Id. (explaining that determining “whether a

complaint states a plausible claim for relief . . . [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense”). The defendant bears the

burden of demonstrating that a plaintiff has failed to state a claim upon which relief can be




                                                   5
                                                011519
granted. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc. v.

Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

IV.    ANALYSIS

       As referenced above, Gardecki’s Complaint asserts six claims. 2 In Count I of the

Complaint, Gardecki alleges that Defendants 3 violated his First Amendment rights of freedom of

speech and association by terminating him because of, and in retaliation for, his exercise of these

rights through his relationship and the sharing of thoughts and communications with

Franckowiak about her allegedly protected activities. In Count II of the Complaint, Gardecki

alleges that Defendants violated the Fair Housing Act (FHA) by discharging him and through

other acts of retaliation against him because of his efforts to assist Franckowiak in her efforts to

aid and encourage others to exercise rights under the FHA. In Count IV, Gardecki alleges a

violation of his rights by the Township under the Constitution of the Commonwealth of

Pennsylvania when the Township terminated him and otherwise retaliated against him. In Count

VI, Gardecki alleges the Township violated public policy when it terminated him. In Count VII,

Gardecki asserts a claim of tortious interference with a business relationship, alleging that the

Township intentionally and tortuously interfered with Gardecki’s employment and business

relationship with Stratix when it communicated to an affiliate of Stratix the reasons alleged by

the Township for terminating Gardecki which led to Gardecki’s termination from Stratix. In

Count VIII, Gardecki makes a claim for civil conspiracy based upon the Individual Defendants’




2
       Gardecki’s Complaint includes six counts total. However, he labels them Counts I, II, IV,
VI, VII, and VIII.
3
       Counts I, II, and VIII are against all Defendants. Counts IV, VI, and VII are only against
the Township.

                                                  6
                                               011519
conspiring with the Township to restrict or eliminate a company operating homes for the

disabled in the Township.

       Defendants move to dismiss each of these claims on a variety of grounds. See Mot.

Dismiss, ECF No. 4. For the reasons set forth below, Defendants’ motion is granted with respect

to Counts I and II. The Court will allow Gardecki leave to file an Amended Complaint with

respect to these Counts. Because the Court dismisses all federal claims, the Court exercises its

discretion and declines to exercise supplemental jurisdiction over the remaining state law claims.

   A. First Amendment Claim

       Gardecki brings a First Amendment claim against Defendants for retaliating against him

for exercising his First Amendment free speech and association rights. Gardecki contends that he

engaged in protected speech and association by “his association with Franckowiak and her

Protected Activities, and his own participation in those Protected Activities, including (without

limitation) the sharing of thoughts and communications” about the controversy surrounding

Supportive Concepts and Franckowiak’s plan to act. Compl. ¶ 83. Gardecki’s First Amendment

claim fails because his speech on behalf of, and association with, Franckowiak was made

pursuant to his position with the Township.

       Section 1983 provides a cause of action for the “deprivation of any rights, privileges, or

immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. To prevail on a claim of

retaliation under § 1983 predicated on the First Amendment, a plaintiff employee must show that

“(1) he engaged in ‘constitutionally protected conduct,’ (2) the defendant engaged in ‘retaliatory

action sufficient to deter a person of ordinary firmness from exercising his constitutional rights,’

and (3) ‘a causal link [existed] between the constitutionally protected conduct and the retaliatory




                                                 7
                                              011519
action.’” Palardy v. Twp. of Millburn, 906 F.3d 76, 80-81 (3d Cir. 2018) (quoting Thomas v.

Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006)). 4

       The Supreme Court of the United States makes clear that public employees, by nature of

their employment, do not surrender all their First Amendment rights. Garcetti v. Ceballos, 547

U.S. 410, 417 (2006). Still, to receive First Amendment protection from retaliation in the

workplace an employee must “speak as a citizen addressing matters of public concern.” Id.; see

also Palardy, 906 F.3d at 81 (“Insofar as workplace speech is concerned . . . public employees

only receive First Amendment protection from retaliation in the workplace when they speak out

on a matter of public concern and their interest in speaking outweighs the government’s interest

in promoting workplace efficiency and avoiding disruption.”). If a public employee does not

speak as a “citizen” and the speech does not involve a matter of “public concern,” that employee




4
        The parties’ papers present different, though substantively equivalent, standards for First
Amendment retaliation claims under § 1983. This is not surprising as in various instances, the
United States Court of Appeals for the Third Circuit used both standards identified by the parties
interchangeably in First Amendment retaliation claims under § 1983. Compare Dougherty v.
Sch. Dist., 772 F.3d 979, 986 (3d Cir. 2014) (“To establish a First Amendment retaliation claim,
a public employee must show that (1) his speech is protected by the First Amendment and (2) the
speech was a substantial or motivating factor in the alleged retaliatory action, which, if both are
proved, shifts the burden to the employer to prove that (3) the same action would have been
taken even if the speech had not occurred.”); Gorum v. Sessoms, 561 F.3d 179, 184 (3d Cir.
2009) (same); Ambrose v. Twp. of Robinson, 303 F.3d 488, 493 (3d Cir. 2002) (same); Suppan v.
Dadonna, 203 F.3d 228, 235 (3d Cir. 2000) (same); with Palardy, 906 F.3d at 80 (“To prevail on
a § 1983 First Amendment retaliation claim, the plaintiff must prove that (1) he engaged in
constitutionally protected conduct, (2) the defendant engaged in retaliatory action sufficient to
deter a person of ordinary firmness from exercising his constitutional rights, and (3) a causal link
[existed] between the constitutionally protected conduct and the retaliatory action.” (internal
citations omitted)); Lauren W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (same); Thomas,
463 F.3d at 296 (same); Estate of Smith v. Marasco, 318 F.3d 497, 512 (3d Cir. 2003) (same).
        Because Palardy concerned a situation that is comparable to the instant matter—an
employment relationship between the plaintiff and defendant—and Palardy is one of, if not the
most, recent decisions in the United States Court of Appeals for the Third Circuit that concern an
alleged violation of § 1983, the Court will use the standard articulated therein.

                                                 8
                                              011519
has no First Amendment cause of action based on his or her employer’s reaction to the speech.

Garcetti, 547 U.S. at 418. Following the Supreme Court’s decision in Garcetti, “[a] public

employee’s statement is protected activity when (1) in making it, the employee spoke as a

citizen, (2) the statement involved a matter of public concern, and (3) the government employer

did not have “an adequate justification for treating the employee differently from any other

member of the general public” as a result of the statement he made.” Hill v. Borough of

Kutztown, 455 F.3d 225, 241-42 (3d Cir. 2006) (quoting Garcetti, 547 U.S. at 418).

       As mentioned above, Gardecki alleges in his Complaint that the Township terminated

him “because of, and in retaliation for, his association with Franckowiak and her Protected

Activities, and his own participation in those Protected Activities, including (without limitation)

the sharing of thoughts and communications” about the controversy surrounding Supportive

Concepts and Franckowiak’s plan to act. Compl. ¶ 83. Defendants argue that Gardecki’s First

Amendment claim fails as a matter of law because Gardecki does not sufficiently allege that he

engaged in constitutionally protected activities. Def.’s Br. Supp. Mot. Dismiss 8, ECF No. 4.

Defendants address Gardecki’s claim for First Amendment protection on two grounds: speech

and association. Def.’s Br. Supp. Mot. Dismiss 12, 17. Gardecki argues that his Complaint

makes out a claim for retaliation based on his association with Franckowiak and her protected

activities that involved communications and sharing of ideas. Pl.’s Br. Opp’n Mot. Dismiss 17,

ECF No. 9. He challenges Defendants’ separate analyses for speech and association as an

attempt to create a false dichotomy between Gardecki’s speech and association with

Franckowiak and Franckowiak’s allegedly protected activities. Pl.’s Br. Opp’n Mot. Dismiss 10.

       This Court recognizes the reasoning as to why Defendants would separate their analysis

and does not view it as an attempt to create a false dichotomy. The Complaint clearly indicates in



                                                 9
                                              011519
the heading for Count I that the count concerns both free speech and expressive association.

Separate analysis of Gardecki’s free speech and free association claims is, however, unnecessary.

In Sanguigni v. Pittsburgh Bd. of Pub. Educ., the United States Court of Appeals for the Third

Circuit applied the same Supreme Court standard to an employee’s freedom of association claim

as it did that employee’s free speech claim because the association claim implicated the

employee’s associational rights in essentially the same way and to the same degree as that

employee’s free speech claim. 968 F.2d 393, 400 (3d Cir. 1992). The school teacher employee in

Sanguigni made statements in a faculty newsletter that were intended to gather opposition to the

school administration. Here, Gardecki asserts that through communications and sharing of ideas

with Franckowiak the pair engaged in the protected activity of association to advance shared

concerns, beliefs, and ideas about the Township. Pl.’s Br. Opp’n Mot. Dismiss 12; see also

Compl. ¶ 84 (“Gardecki’s association with Franckowiak and her Protected Activities, and his

own participation in those Protected Actives, were a proper and lawful exercise of his rights of

freedom of speech and association, protected under the First Amendment”). Because Gardecki’s

case, like Sanguigni, implicates associational rights in essentially the same way and to the same

degree as his free speech claim this Court applies the Supreme Court’s Garcetti standard to both

claims. Thus, for these claims, this Court must first determine whether Gardecki engaged in

protected conduct. This question, in turn, depends on whether Gardecki spoke as a citizen on a

matter of public concern. Gardecki’s claim fails at this step of this analysis because he did not

speak as a citizen.

       “[W]hen public employees make statements pursuant to their official duties, the

employees are not speaking as citizens for First Amendment purposes, and the Constitution does

not insulate their communications from employer discipline.” Garcetti, 547 U.S. at 421.


                                                10
                                              011519
“Therefore, the ‘critical question’ for determining whether a public employee’s speech is

protected under the First Amendment ‘is whether the speech at issue is itself ordinarily within

the scope of an employee’s duties, not whether it merely concerns those duties.’” Pasqua v.

Cnty. of Hunterdon, 721 F. App’x 215, 221 (3d Cir. 2018) (quoting Lane v. Franks, 573 U.S.

228, 239 (2014)).

       Gardecki acknowledges that standard but argues that his communications with

Franckowiak were not within the ordinary scope of their duties. Pl.’s Br. Opp’n Mot. Dismiss 12

n.4. This assertion does not change the fact that Gardecki describes these communications in his

Complaint as “frequent job-related communication.” Compl. ¶ 43. Further, citing that same

portion of the Complaint, Gardecki explains when he and Franckowiak engaged in these

“frequent job-related communication[s]” they were engaged in protected activity. Similarly,

Gardecki’s claim includes speech that concerned other job-related issues. For example, he

“expressed discomfort” with providing an outside consultant access to the Township’s server at a

meeting with the Interim Township Manager and a Township Board member. Compl. ¶¶ 57-58.

       “[I]f a discrete unit of speech addresses only the employee’s own problems, and even if

those problems ‘brush . . . against a matter of public concern’ by virtue of that employee’s public

employment, then that speech is merely a ‘personal grievance.’” De Ritis v. McGarrigle, 861

F.3d 444, 455 (3d Cir. 2017) (quoting Miller v. Clinton Cnty., 544 F.3d 542, 551 (3d Cir. 2008)).

Personal grievances limited to the “day-to-day minutiae” of employment does not address a

matter of public concern and does not benefit from First Amendment protection. Id.

       Gardecki’s speech identified in the Complaint appears to concern more of the day-to-day

minutiae of employment. As friends and coworkers, Gardecki and Franckowiak communicated

frequently about Township business, workplace conditions, and matters of public and private


                                               11
                                             011519
concern in the Township and among its employees, such as the controversy Franckowiak was

involved in because of her job as zoning officer. Compl. ¶ 45. Other topics of their

communications were the way in which VanderLaan acted towards the Board and Township

employees, her influence with certain Board members, and access to non-public information

concerning Board and Township business before she was a proper member of the Board. Compl.

¶ 47. While not always polite, discussions between coworkers about the current projects on

which they are working, workplace conditions, supervisors or executives, and general gossip are

commonplace in businesses and organizations around the country, and courts do not extend First

Amendment protection to these discussions.

       As alleged, and even when construing the complaint in the light most favorable to him,

Gardecki’s speech falls within the scope of his employment. As such, the Constitution does not

insulate his communications from employer discipline and this count is dismissed for failure to

state a claim upon which relief can be granted. 5

    B. FHA Claim

       In the second count, Gardecki alleges that his termination was a part of a Township

policy to restrict or eliminate a lawful operation of homes for the disabled and suppress

opposition to the policy, in violation of the FHA. Compl. ¶¶ 95-103. Defendants argue that

Gardecki’s FHA claim fails as a matter of law because: (1) Gardecki fails to sufficiently allege

that Defendants coerced, intimidated, threatened, or interfered with any person’s exercise of




5
        Because the Court finds that Gardecki did not speak as a citizen, Defendants’ arguments
that: (1) Gardecki did not speak on a matter of public concern, (2) the Township’s interest in
efficiency overrides Gardecki’s interests, (3) Gardecki’s alleged expressive association was not
constitutionally protected, or (4) the First Amendment does not protect theft need not be
addressed.

                                                12
                                              011519
rights under the FHA; (2) Gardecki does not allege that he aided or encouraged anyone in the

exercise of those rights; and (3) the doctrine of qualified immunity precludes the FHA claim as

asserted against the Individual Defendants. Def.’s Br. Supp. Mot. Dismiss 9. Gardecki argues

that he set forth a claim for retaliation in violation of the FHA in his Complaint. Pl.’s Br. Opp’n

Mot. Dismiss 17. He argues further that qualified immunity is not available here because the

Individual Defendants’ conduct does not meet the objectively reasonable test. Id. at 20. As

explained below, Gardecki’s FHA claim fails because he has failed to plead a prima facie case of

retaliation.

        The FHA makes it “unlawful to coerce, intimidate, threaten, or interfere with any person

in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on account

of his having aided or encouraged any other person in the exercise or enjoyment of, any right

granted or protected . . . .” by the FHA. 42 U.S.C. § 3617. A retaliation claim, like the one

Gardecki alleges, is “analyzed under the burden-shifting framework established by the Supreme

Court.” Newell v. Heritage Senior Living, LLC, No. 12-cv-6094, 2016 U.S. Dist. LEXIS 13416,

at *21 (E.D. Pa. Feb. 3, 2016) (citing Madison v. Phila. Hous. Auth., No. 09-cv-3400, 2010 U.S.

Dist. LEXIS 62217, at *9 (E.D. Pa. June 23, 2010)).

        Under this framework, “a plaintiff must first establish a prima facie case of retaliation

under Section 3617 by demonstrating: (1) that [he] engaged in a protected activity; (2) that the

defendants subjected [him] to an adverse action; and (3) that a causal link existed between the

protected activity and the adverse action.” Newell, 2016 U.S. Dist. LEXIS 13416, at *21-22

(internal citations and quotations omitted). Then, after establishing those elements, “the burden

shifts to the defendant to articulate a legitimate nondiscriminatory reason for its decision. If the




                                                 13
                                               011519
defendant articulates such a reason, the plaintiff bears the ultimate burden of demonstrating that

the reason was merely a pretext for a discriminatory motive.” Id.

       Gardecki’s Complaint fails to allege that he engaged in a protected activity. As explained

above, a person engages in a “protected activity” if that person aids or encourages another person

in the exercise or enjoyment of any right granted or protected by the FHA. Gardecki submits that

the Complaint alleges that he aided or encouraged another person in the exercise or enjoyment of

a right granted or protected by § 3604 of the FHA. Section 3604 makes it unlawful to

discriminate in sale or rental, or to otherwise make unavailable or deny, dwelling to any buyer or

renter because of a handicap. 42 U.S.C. § 3604.

       Gardecki’s Complaint, however, does not include sufficient facts to demonstrate that

Gardecki aided or encouraged another person in the exercise or enjoyment of a right protected by

§ 3604. Instead, Gardecki attempts to stretch the protection of the FHA to cover his alleged

aiding or encouraging Franckowiak who allegedly opposed the Township’s plan to deny

Supportive Concepts the ability to house handicapped individuals. Under Gardecki’s proposed

theory, this provision of the FHA would protect an individual who aided or encouraged a person

who, in turn, aided or encouraged another person who provided services for individuals protected

by the FHA. Gardecki references no authority, nor can the Court find any, supporting this

expansion of the FHA.

       Further, even assuming arguendo Gardecki’s proposed theory, it is not clear from the

Complaint whether Franckowiak’s actions would reasonably be considered to come within the

ambit of aiding or encouraging persons in the exercise or enjoyment of any right granted or

protected by the FHA. In his complaint Gardecki describes how Franckowiak generally spoke

out against developments in Township management as it related to the Supportive Concepts



                                                14
                                              011519
controversy and need to take specific actions in response. Compl. ¶ 48. These specific actions

included gathering information to expose wrongdoing by some or all the Board, speaking to the

Board about her concerns, speaking to other employees, publicly expressing her concerns, and/or

reporting her concerns to an appropriate government body for investigation. Compl. ¶¶ 49-51.

       Courts have customarily found individuals to be aiding or encouraging another person

where there is a specific act connecting those persons. See Nevels v. W. World Ins. Co., 359 F.

Supp. 2d 1110, 1118 (W.D. Wash. 2004) (landlord who provided rentals to residents with mental

illnesses aided or encouraged people with mental illnesses in the exercise or enjoyment of rights

granted or protected by the FHA); Walker v. City of Lakewood, 272 F.3d 1114, 1128 (9th Cir.

2001) (advocacy efforts–including meeting with potential plaintiffs, presenting them with their

options, and referring them to an attorney–held to be aiding or encouraging under § 3617);

Wilkey v. Pyramid Constr. Co., 619 F. Supp. 1453, 1454 (D. Conn. 1985) (a rental agent that

accepted applications from, and showed and rented apartments to, black prospective tenants

“aided or encouraged” others in the exercise of their rights); Stackhouse v. De Sitter, 620 F.

Supp. 208, 211 (N.D. Ill. 1985) (“One example of a situation falling within the scope of the third

phrase is when an apartment building owner fires or otherwise retaliates against a building

manager who has rented a unit to a black (or other minority member) against the owner’s

wishes.”); Smith v. Stechel, 510 F.2d 1162, 1164 (9th Cir. 1975) (managers of apartment

complex fired for renting to Mexican Americans fell within the ambit of § 3617). As described in

the Complaint, Franckowiak generally opposed acts taken against Supportive Concepts; she is

not described to have interacted with protected individuals.




                                                15
                                              011519
       Because Gardecki has not alleged sufficient facts in the Complaint that he was engaged in

a protected activity, Gardecki has not stated a plausible claim for relief under the FHA for a

retaliation claim.

   C. Remaining state law claims

       After dismissing Counts I and II, the only claims that remain in this case are state law

claims which allege a violation of Gardecki’s rights under Article I, Sections 1 and 7 of the

Pennsylvania Constitution (Count IV), wrongful discharge in violation of public policy (Count

VI), tortious interference with a business relationship (Count VII), and civil conspiracy (Count

VIII). Defendants also move to dismiss these claims and assert several arguments in support of

their position. This Court will not determine whether Gardecki properly pled these state law

claims because, having already dismissed federal claims, this Court exercises its discretion and

declines to exercise supplemental jurisdiction over the state law claims. See Gallo v. Wash.

Cnty., No. 08-cv-0504, 2009 U.S. Dist. LEXIS 7958, at *27-30 (W.D. Pa. Feb. 4, 2009) (using

the Court’s discretion to refuse to exercise supplemental jurisdiction and dismissing remaining

state claims to be refiled in the proper state forum); Atkinson v. Olde Economie Fin. Consultants,

Ltd., No. 2:05-cv-772, 2006 U.S. Dist. LEXIS 54289, at *3-9 (W.D. Pa. Aug. 4, 2006)

(dismissing a case without prejudice and remanding to state court for consideration of remaining

state law claims after declining to exercise supplemental pendent jurisdiction over plaintiff’s

remaining claims because there were no claims remining in the case with jurisdiction pursuant to

federal question, 28 U.S.C. § 1331, or diversity jurisdiction, 28 U.S.C. 1367(c)). In the event

Gardecki does not file an Amended Complaint, the remaining claims will be remanded to the

Court of Common Pleas of Berks County, Pennsylvania, where the action was filed. See Combs




                                                16
                                              011519
v. Homer-Center Sch. Dist., 540 F.3d 231, 253 (3d Cir. 2008) (declining to exercise

supplemental jurisdiction over a pendent state law claim and remanding to a state forum).

V.     CONCLUSION

       For the reasons stated above, Defendants’ Motion to Dismiss is granted. The Court will

allow Gardecki leave to file an Amended Complaint with respect to Counts I and II. A separate

order follows.


                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                              17
                                            011519
